Citation Nr: 1543848	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service-connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service-connection for recurrent diverticulosis.

4.  Entitlement to service-connection for a colon resection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to September 1957 and from November 1957 to October 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The September 2011 rating decision granted service-connection for tension headaches and assigned a non-compensable rating.  While the Veteran appealed the initial rating, during the pendency of the appeal, a July 2014 rating decision granted the Veteran a 30 percent initial rating for his service-connected headaches.  In a subsequent July 2014 correspondence, the Veteran stated he was satisfied with the 30 percent rating.  Since the Veteran limited his appeal and expressed satisfaction with the assigned rating, the July 2014 rating decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, that issue is no longer on appeal before the Board.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2015.  A transcript of that proceeding is of record.

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for dizziness have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus, recurrent diverticulosis, and a colon resection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for tinnitus was most recently denied in a July 2010 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final July 2010 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision that denied the Veteran's petition to reopen his claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final July 2010 rating decision is new and material; the criteria to reopen the claim for tinnitus have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board reopened the Veteran's petition to reopen his claim for tinnitus, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for tinnitus was initially denied in an August 2008 rating decision, on the basis that there was no evidence that the Veteran's tinnitus occurred in or was otherwise related to active service.  Within the appeal period the Veteran submitted additional evidence medical evidence pertaining to his in-service noise exposure and post-service symptomatology.  The claim was readjudicated in a December 2008 rating decision, which confirmed and continued the prior denial finding that the additional evidence, while new, was not material to the basis of the prior denial.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In June 2009, the Veteran filed a petition to reopen his claim for tinnitus.  A July 2010 rating decision denied the Veteran's petition, finding that new and material evidence had not been received.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the July 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Evidence received since the last final denial of the Veteran's claim in July 2010 includes additional private and VA treatment records, as well as the Veteran's testimony at the July 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the July 2010 rating decision.  Furthermore, the Veteran's testimony is material because it related to his in-service noise exposure and in-service and post-service symptomatology.  As this evidence goes to the previously unestablished element for service connection, a nexus between the Veteran's current tinnitus and active service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for tinnitus is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.


REMAND

Initially, the Board finds that there is outstanding evidence pertinent to the pending appeals.  Specifically, discharge summaries from Tripler Army Medical Center (TAMC), indicate that the Veteran received in-patient treatment for, inter alia, gastrointestinal symptoms from April 7, 1983 to May 6, 1983 and from April 4, 2013 to July 8, 2013.  While discharge summaries for these periods are of record, the underlying in-patient treatment records are not.  Additionally, a September 2002 VA treatment record indicated that the Veteran was scheduled for an endoscopy at "Giza" in October 2002.  The above treatment records are potentially relevant and have not been associated with the record.  On remand, reasonable efforts to obtain the identified treatment records are required.
The record indicates that a VA examination assessing the etiology of the Veteran's tinnitus has not been provided.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA and private treatment records indicate that the Veteran is diagnosed with tinnitus.  Moreover, the Veteran's service personnel records corroborate his assertions of in-service noise exposure.  As the Veteran asserts that his tinnitus is related to his in-service noise exposure and / or his in-service head injury, a VA examination is warranted.  

With regard to the Veteran's claim for recurrent diverticulosis and a colon resection, he was provided a VA examination in June 2011.  However, the Board finds that examination report is inadequate for adjudicating the claim.  Specifically, the examiner only addressed the Veteran's acid reflex and hiatal hernia.  The examiner did not address all the gastrointestinal diagnoses of record, to include the Veteran's diagnosed recurrent diverticulitis and status post colon resection.  Accordingly, on remand the Veteran should be provided a VA examination to assess the nature and etiology of any diagnosable gastrointestinal disability. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain VA treatment records from June 2014 to present.  All attempts to obtain these records should be documented in the claims file.
2.  Contact the Veteran and request that he complete and return a separate VA Form 21-4142 for any private treatment for his disabilities on appeal, as well as inpatient treatment records from Tripler Army Medical Center and Giza.  Upon receipt of any release, VA must take appropriate action to request the identified treatment.  Two attempts must be made to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile or that the records do not exist. 

If private records are identified, but not obtained, the AOJ must inform the Veteran (1) of the records that were requested, (2) of the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the Veteran later submits the records, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with a VA examination to determine the etiology of his tinnitus.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's tinnitus began in service, was caused by service, or is otherwise causally or etiologically related to active service, to include his in-service noise exposure and in-service head injury.

The examiner should specifically address the Veteran's lay statements in the March 2008 statement regarding in-service noise exposure and his in-service head injury, the July 2009 treatment record noting that the Veteran had a very strong history of in-service noise exposure, and the Veteran's testimony at his July 2015 hearing. 
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any gastrointestinal disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Based on a physical examination of the Veteran, review of the claims file, and with consideration of the Veteran's lay testimony pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable gastrointestinal disability. 

b.  For any diagnosed gastrointestinal disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disability had its onset in service or is otherwise related to his military service, to include the Veteran's in-service abdominal pain, diarrhea, and constipation.

In so opining, the examiner should address the medical evidence of record and the Veteran's assertions regarding in-service and post-service symptoms.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Thereafter, return the case to the Board for review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


